Third District Court of Appeal
                               State of Florida

                       Opinion filed November 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1819
                      Lower Tribunal No. F15-16556
                          ________________


                            Eugenio Farinas,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Charles
Johnson, Judge.

     Gustavo J. Garcίa-Montes, for appellant.

      Ashley Moody, Attorney General, and Kseniya Smychkouskaya,
Assistant Attorney General, for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.